                                    Case 3:17-cv-05517-EMC Document 400 Filed 04/28/21 Page 1 of 2



                              1   LAEL D. ANDARA (SBN 215416)
                                  DANIEL E. GAITAN (SBN 326413)
                              2   ROPERS MAJESKI PC
                                  1001 Marshall Street, 5th Floor
                              3   Redwood City, CA 94063
                                  Telephone:    650.364.8200
                              4   Facsimile:    650.780.1701
                                  Email:        lael.andara@ropers.com
                              5                 daniel.gaitan@ropers.com

                              6   Attorneys for Plaintiff
                                  SINCO TECHNOLOGIES PTE LTD
                              7

                              8                                   UNITED STATES DISTRICT COURT
                              9                              NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   SINCO TECHNOLOGIES PTE LTD,                       Case No. 3:17CV5517

                             12                      Plaintiff,                     PLAINTIFF SINCO TECHNOLOGIES
                                                                                    PTE LTD’S NOTICE OF LODGING
                             13            v.                                       EXCHANGED SETTLEMENT
                                                                                    CONFERENCE STATEMENT
                             14   SINCO ELECTRONICS (DONGGUAN) CO.,
                                  LTD.; XINGLE ELECTRONICS                          Date:      May 5, 2021
                             15   (DONGGUAN) CO., LTD.; XINGKE                      Time:      10:00 a.m.
                                  ELECTRONICS TECHNOLOGY CO., LTD.;                 Judge:     Laurel Beeler
                             16   SINCOO ELECTRONICS TECHNOLOGY
                                  CO., LTD.; MUI LIANG TJOA (an                     Trial Date:        11/01/2021
                             17   individual); NG CHER YONG aka CY NG (an           Date Action Filed: 9/22/2017
                                  individual); and LIEW YEW SOON aka
                             18   MARK LIEW (an individual),

                             19                      Defendants.

                             20

                             21   TO THE COURT, ALL PARTIES AND ATTORNEYS OF RECORD:
                             22            Notice is hereby given of the lodging of the Plaintiff SINCO TECHNOLOGIES PTE
                             23   LTD’s Exchanged Settlement Conference Statement in the above captioned action, pursuant to
                             24   [ECF 305].
                             25

                             26

                             27

                             28

                                  4831-1608-9319.1
                                                                                                           NOTICE OF LODGING
                                                                              -1-
                                                                                                                   3:17CV5517
                                    Case 3:17-cv-05517-EMC Document 400 Filed 04/28/21 Page 2 of 2



                              1   Dated: April 28, 2021              Respectfully submitted,

                              2                                      ROPERS MAJESKI PC

                              3

                              4                                      By:

                              5                                            LAEL D. ANDARA
                                                                           DANIEL E. GAITAN
                              6                                            Attorneys for Plaintiff
                                                                           SINCO TECHNOLOGIES PTE LTD
                              7

                              8

                              9
A Professional Corporation




                             10
      Redwood City




                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4831-1608-9319.1
                                                                                               NOTICE OF LODGING
                                                                      -2-
                                                                                                       3:17CV5517
